Citation Nr: 0941444	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 through 
November 1957 and from January 1958 through June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which granted service connection 
for PTSD with an evaluation of 30 percent, effective 
September 24, 2002.

In December 2008, this matter was remanded by the Board for 
further development of the claims file.  The Board is 
satisfied that the action directed in its remand have been 
fully performed by the RO, and is prepared to proceed with 
appellate consideration of the Veteran's claim.


FINDING OF FACT

The Veteran's PTSD has been productive of a flat affect, 
disturbances of mood, and Global Assessment of Functioning 
(GAF) scores as low as 52; there is, however, no evidence of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.




CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

II.  Analysis

VA treatment records from September 1991 through July 1992 
reflect that the Veteran received in-patient treatment for 
alcohol dependency.

A December 2002 letter from a registered nurse reflects that 
the Veteran reported for treatment at that time, dressed 
casually and in good hygiene.  During the treatment, he 
demonstrated articulate speech without confusion or 
fragmentation, loose association, confabulation, or other 
signs of functional or organic disorder.  He demonstrated an 
intact memory, and expressed that he enjoyed the company of 
his second wife and family.  The Veteran was noted as being 
alert and oriented in all spheres, with slightly blunted 
affect, and moderately depressed mood.  He reported that he 
experienced recurring intrusive thoughts of service and 
participation in chemical experiments during his service.  
The Veteran described irritability, sleep disturbances, and a 
noted change in his response to loved ones.  The Veteran was 
assessed a score of 55 on the GAF Scale and a diagnosis of 
PTSD with depression.

Subsequent VA treatment records from July 2003 reflect that 
the Veteran reported additional symptoms which included 
recurrent nightmares, intense psychological distress at 
exposure to internal and external cues, feelings of 
detachment and estrangement from others, avoidance of 
thoughts, conversations, and activities which aroused 
recollections of trauma during service, and mild 
hypervigilance.  The Veteran continued to report difficulty 
in falling and staying asleep and irritability.  On 
examination, the Veteran was noted as displaying a restricted 
range of affect.  The Veteran's PTSD was characterized at 
that time as being "mild to moderate."

In September 2003, the Veteran presented for VA treatment 
well-groomed, neat, and clean.  He appeared fully oriented 
and alert, but exhibited a slightly anxious affect.  His mood 
was within normal limits.  During treatment, the Veteran 
maintained good eye contact, good concentration, and was able 
to communicate without difficulty.  At that time, the Veteran 
reported that he experienced the onset of psychiatric 
symptoms in 1991.  He denied any prior hospitalization purely 
for psychiatric reasons.  In describing his history of work 
relationships and interpersonal relationships, the Veteran 
stated that these were positive.  He related that he had been 
married twice, to his first spouse for 37 years, and with his 
current spouse for six years.  The Veteran stated that he had 
two adult children from his first marriage.

At a VA examination in September 2003, the Veteran reported 
recurring nightmares, distrustfulness, constricted affect, 
difficulty sleeping manifested by waking once to three times 
per night, irritability, exaggerated startle responses, and 
avoidance of discussions involving his active duty service, 
particularly his participation in chemical experiments during 
service.  On examination, the Veteran was casually dressed 
and normally groomed.  His speech continued to be fluent and 
articulate.  His affect was constricted and his mood appeared 
to be anxious and depressed.  He did not demonstrate any 
delusion or hallucination.  The Veteran denied any suicidal 
ideation.  The Veteran's remote memory was within normal 
limits, however, his short-term memory was noted as being 
somewhat below what would be expected of individuals his age.  
The Veteran's judgment and insight were good.  Based upon the 
examination, the Veteran was again assessed a GAF score of 
55.

The Veteran received a second VA examination in September 
2005.  Occupationally, the Veteran reported that he was 
retired.  Prior to his retirement, he stated that he worked 
for six years as a nursing assistant at a VA medical 
facility, and prior to that, worked for nine years as a sales 
manager for an electronics company.  According to the 
Veteran, he never experienced any difficulty with his co-
workers.  Regarding his symptoms, the Veteran continued to 
report dreams, flashbacks, and recurrence of past events.  He 
denied any incidents of violence, but stated that he became 
angry with and yelled at his spouse and children.  
Nonetheless, the Veteran described that his relationship with 
his family was good.  The Veteran stated that he was somewhat 
withdrawn; he described that he did not initiate contact with 
others, but admitted that he was able to tolerate others 
well.  The Veteran reported that he was able to go out to 
restaurants and movies, but stated that at restaurants, he 
insisted on sitting with his back facing the wall.  On 
examination, the Veteran continued to exhibit good personal 
hygiene.  His mood was dysphoric and his affect was anxious, 
depressed, and generally flat, blunted, and constricted.  His 
speech continued to be unremarkable in all respects.  No 
visual or auditory hallucinations, or disturbance of thought 
content or process were noted.  During cognitive testing, the 
Veteran demonstrated difficulty in maintaining attention and 
concentration.  He was able to perform serial seven exercises 
without error until the middle of the sequence.  The Veteran 
was unable to recall seven digits forward during immediate 
memory testing.  Nonetheless, the examiner noted that the 
Veteran's remote and short term memory were unimpaired.  
Although the Veteran's capacity for abstract reasoning was 
noted as being less well-developed as might be expected given 
the Veteran's demonstrated intelligence, his capacity for 
abstract reasoning was still noted as being intact.  The 
Veteran's judgment was noted as practical and intact.  
Suicidal and homicidal ideation were denied by the Veteran.  
Based upon the examination, the Veteran was again assessed a 
GAF score of 55.

VA psychiatric treatment in December 2005 revealed that the 
Veteran was suffering mild dysthymia which was secondary to 
his PTSD.  At that time, his personal psychological 
adjustment and functioning was observed to be mildly to 
moderately impaired.  His social and interpersonal 
functioning, however, was noted to be intact and to be only 
slightly to mildly compromised.

A June 2006 letter from a VA registered nurse reflects that 
the Veteran continued to demonstrate obsession with events 
during his active duty service, as well as ongoing sleep 
disturbances.  According to the nurse, the Veteran was 
anhedonic, and found life tasks which had previously been 
enjoyable to no longer be pleasant.  The Veteran's affect was 
noted as being blunted.  His responses during conversations 
were observed to be short and objective and avoidant of 
emotional response other than rage or anger.  A December 2006 
statement from the Veteran's spouse relates that the Veteran 
experienced "road rage" and severe mood changes.

At an April 2009 VA psychiatric examination, the Veteran 
described that his anger impacted the quality of his 
relationships with his family.  Nonetheless, he still 
reported good relationships with his spouse and children.  
The Veteran stated that he had very few social relationships, 
and reported that in instances where his children took him 
along on social visits to others, he found such situations to 
be stressful.  He related that the opinions expressed by 
others often angered him.  The Veteran continued to report 
sleep disturbances which were manifested by awakening nightly 
for one to two hours.  He continued to relate irritability, 
outbursts of anger, and feelings of detachment and 
estrangement from others.  In describing the severity of his 
symptoms, the Veteran related that his symptoms were 
moderately severe on a daily basis, with some symptoms having 
worsened over the last few years.  On examination, the 
Veteran was clean and casually dressed.  He reported 
recurring intrusive thoughts and recollections, distressing 
dreams, and efforts to avoid thoughts, feelings or 
conversations associated with his in-service trauma.  He 
demonstrated anxious, depressed, and dysphoric mood, and 
constricted and blunted affect.  His speech, however, was 
unremarkable.  The Veteran was oriented to person, place, and 
time, and, he was able to perform serial seven exercises, 
perform spelling exercises backward and forward, and 
correctly interpret proverbs.  His thought process and 
content were unremarkable.  No hallucination or obsessive 
behavior was observed or reported by the Veteran.  The 
Veteran acknowledged prior suicidal thoughts, but denied 
having any homicidal thoughts.  Recent memory was moderately 
impaired, and immediate memory was mildly impaired.  Based 
upon the examination, the Veteran was assessed a GAF score of 
52.

Based upon the foregoing evidence, the Board finds that the 
assigned 30 percent initial evaluation is not adequate.  The 
Veteran has evidence of flattened or blunted affect, a basis 
for a 50 percent evaluation.  His GAF scores, as low as 52 
are in the "moderate" range under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), but at the upper level of 
that range.  He also has had disturbances of mood and 
outbursts of anger and irritability.  

At the same time, the Board notes that at his September 2005 
VA examination, the Veteran described his relationship with 
his family as being good and stated that he never experienced 
difficulty in his relationships with his co-workers.  The 
Veteran also reported that he was able to participate in 
outings to restaurants and movies.  Although, at his April 
2009 VA examination, the Veteran reported few social 
relationships and anxiety during social visits, he continued 
to report that he enjoyed a good relationship with his spouse 
and children.  The evidence in the claims file also reflects 
that the Veteran has consistently demonstrated normal speech 
patterns, normal thought processes and content, and 
orientation to person, place, and time.  The evidence does 
not reflect impaired judgment or abstract thinking, nor does 
it demonstrate that the Veteran experienced difficulty in 
understanding complex commands.  Additionally, the Veteran 
has not reported suicidal ideation, although he acknowledged 
prior suicidal thoughts during his April 2009 VA examination.  
For all of these reasons, the Board finds no basis whatsoever 
for an initial evaluation in excess of 50 percent.  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, the evidence supports an initial evaluation of 50 
percent, but not more, for the Veteran's service-connected 
PTSD.  To that extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in an October 2003 
notice letter.  In a March 2006 notice letter, the Veteran 
was also notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following a reasonable 
period of time in which the Veteran was afforded an 
opportunity to respond, this matter was readjudicated in an 
August 2006 Supplemental Statement of the Case.  Moreover, as 
this case concerns an initial evaluation and comes before the 
Board on appeal from the decision granting service 
connection, there can be no prejudice to the Veteran from any 
possible shortcomings in providing notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, service 
personnel records, and VA treatment records have been 
obtained.  Additionally, he was afforded VA psychiatric 
examinations in September 2003, September 2005, and April 
2009.  The Veteran's claims file was reviewed by the VA 
examiner in conjunction with each examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


